UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33105 MeetMe, Inc. (Exact name of registrant as specified in its charter) Delaware 86-0879433 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 100 Union Square Drive New Hope, Pennsylvania (Address of principal executive offices) (Zip Code) Registrants telephone number: (215) 862-1162 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer☒ Non-accelerated filer☐ (Do not check if a smaller reporting company) Smaller reporting company☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No☒ Class Outstanding as ofMay 6, 2015 Common Stock, $0.001 par value per share 44,910,034shares MEETME, INC. AND SUBSIDIARIES INDEX Page PART I. FINANCIAL INFORMATION 3 Item 1 Financial Statements 3 Condensed Consolidated Balance Sheetsas ofMarch 31, 2015 (Unaudited) and December 31, 2014 3 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited)for the three months ended March 31, 2015 and 2014 4 Condensed Consolidated Statement of Changes in Stockholders’ Equityfor the threemonths ended March 31, 2015 (Unaudited) and the year ended December 31, 2014 5 Condensed Consolidated Statements of Cash Flows (Unaudited)for the three months ended March 31, 2015 and 2014 6 Notes to Condensed Consolidated Financial Statements 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3 Quantitative and Qualitative Disclosures about Market Risk 29 Item 4 Controls and Procedures 29 PART II. OTHER INFORMATION 30 Item 1 Legal Proceedings 30 Item 1A Risk Factors 30 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3 Defaults Upon Senior Securities 30 Item 4 Mine Safety Disclosures 30 Item 5 Other Information 30 Item 6 Exhibits 31 SIGNATURES 32 CERTIFICATIONS 33 INDEX TO EXHIBITS 33 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements MEETME, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ 14,835,822 $ 17,041,050 Accounts receivable, net of allowance of $324,000 and $586,000 at March 31, 2015 and December 31, 2014, respectively 10,741,066 9,045,269 Prepaid expenses and other current assets 1,051,909 790,031 Total current assets 26,628,797 26,876,350 Goodwill 70,646,036 70,646,036 Property and equipment, net 2,693,164 2,458,897 Intangible assets, net 2,414,747 2,894,330 Other assets 313,445 338,146 TOTAL ASSETS $ 102,696,189 $ 103,213,759 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ 1,845,433 $ 2,985,259 Accrued liabilities 2,417,242 3,249,404 Current portion of capital lease obligations 708,426 872,761 Current portion of long-term debt 2,125,897 2,068,326 Deferred revenue 230,337 218,484 Total current liabilities 7,327,335 9,394,234 Long-term capital lease obligation, less current portion, net 475,758 587,416 Long-term debt, less current portion, net 66,677 556,612 Other liabilities 514,258 418,530 TOTAL LIABILITIES $ 8,384,028 $ 10,956,792 STOCKHOLDERS' EQUITY: Preferred stock, $.001 par value, authorized - 5,000,000 Shares; Convertible Preferrred Stock Series A-1, $.001 par value; authorized - 1,000,000 shares; 1,000,000 shares issued and outstanding at March 31, 2015 and December 31, 2014 $ 1,000 $ 1,000 Common stock, $.001 par value; authorized - 100,000,000 Shares; 44,910,034 shares issued and outstanding at March 31, 2015 and December 31, 2014 44,914 44,914 Additional paid-in capital 297,616,433 297,001,168 Accumulated deficit ) ) Accumulated other comprehensive loss - ) TOTAL STOCKHOLDERS' EQUITY 94,312,161 92,256,967 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 102,696,189 $ 103,213,759 See notes to consolidated financial statements 3 MEETME, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) THREE MONTHS ENDED MARCH 31, 2 2015 2014 Revenues $ 11,628,976 $ 9,503,504 Operating Costs and Expenses: Sales and marketing 1,215,320 2,159,088 Product development and content 6,319,804 6,857,440 General and administrative 1,619,904 1,929,645 Depreciation and amortization 815,915 1,085,459 Restructuring costs - 120,202 Total Operating Costs and Expenses 9,970,943 12,151,834 Income (Loss) from Operations 1,658,033 ) Other Income (Expense): Interest income 5,186 1,166 Interest expense ) ) Change in warrant liability ) ) Loss on cumulative foreign currency translation adjustment ) - Gain on sale of asset 163,333 - Total Other Income (Expense) ) ) Income (Loss) before Income Taxes 777,254 ) Income taxes ) - Net Income (Loss) $ 722,054 $ ) Preferred stock dividends - - Net Income (Loss) Allocable to Common Stockholders $ 722,054 $ ) Basic and diluted net income (loss) per common stockholders Basic net income (loss) per common stockholders $ 0.02 $ ) Diluted net income (loss) per common stockholders $ 0.01 $ ) Weighted average shares outstanding: Basic 44,910,034 38,499,171 Diluted 48,246,763 38,499,171 Net Income (Loss) 722,054 ) Foreign currency translation adjustment - 27,701 Comprehensive income (loss) $ 722,054 $ ) See notes to consolidated financialstatements 4 MEETME, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY FOR THE MONTH ENDED MARCH31, 2015 Preferred Stock Common Stock Additional Paid-in Accumulated Accumulated Other Comprehensive Total Stockholders' Shares Amount Shares Amount Capital Deficit Income (Loss) Equity Balance—December 31, 2013 1,000,000 $ 1,000 38,477,359 $ 38,481 $ 282,496,996 $ ) $ ) $ 81,808,050 Vesting of stock options for compensation - 3,718,314 - - 3,718,314 Exercise of warrants - - 89,230 89 174,802 - - 174,891 Issuance of Common Stock - - 5,750,000 5,750 10,599,152 - - 10,604,902 Issuance of Common Stock for Vested RSAs - - 556,475 557 ) - - - Exercise of stock options - - 38,834 39 12,459 - - 12,498 Cancellation of Common Shares - - ) (2 ) 2 - - - Foreign currency translation adjustment - ) ) Net loss - ) - ) Balance—December 31, 2014 1,000,000 $ 1,000 44,910,034 $ 44,914 $ 297,001,168 $ ) $ ) $ 92,256,967 Vesting of stock options for compensation - 615,265 - - 615,265 Foreign currency translation adjustment - ) ) Loss on cumulative foreigncurrency translation adjustment - 794,704 794,704 Net income - 722,054 - 722,054 Balance—March 31, 2015 1,000,000 $ 1,000 44,910,034 $ 44,914 $ 297,616,433 $ ) $ - $ 94,312,161 See notes to consolidated financial statements. 5 MEETME, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, 2015 2014 Cash flows from operating activities: Net income (loss) $ 722,054 $ ) Adjustments to reconcile net income (loss) to net cash (used in) provided by operating activities: Depreciation and amortization 815,915 1,085,459 Gain on sale of asset ) - Vesting of stock options for compensation 615,265 941,287 Change in warrant liability 95,728 355,954 Loss on cumulative foreign currency translation adjustment 794,704 - Bad debt recovery ) ) Amortization of discounts on notes payable and debt issuance costs 63,623 256,939 Changes in operating assets and liabilities: Accounts receivable - trade ) 1,606,070 Prepaids expenses, other current assets and other assets ) ) Accounts payable and accrued expenses ) ) Deferred revenue 11,853 ) Net cash (used in) provided by operating activities ) 394,149 Cash flows from investing activities: Purchase of property and equipment ) ) Proceeds from sale of asset 255,000 - Net cash used in investing activities ) ) Cash flows from financing activities: Payments of capital leases ) ) Payments on long-term debt ) ) Net cash used in financing activities ) ) Change in cash and cash equivalents prior to effects of foreign currency exchange rate on cash ) ) Effect of foreign currency exchange rate on cash ) 12,082 Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period 17,041,050 6,330,532 Cash and cash equivalents at end of period 14,835,822 5,786,227 Supplemental Disclosure of Cash Flow Information: Cash paid for interest $ 95,245 $ 163,304 Supplemental Disclosure of Non-Cash Investing and Financing Activities: Warrant exercise $ - $ 174,891 See notes to consolidated financial statements. 6 Notes to the Condensed Consolidated Financial Statements Note 1—Description of Business, Basis of Presentation and Summary of Significant Accounting Policies Description of Business MeetMe, Inc. (the “Company”) is a location-based social network for meeting new people both on the web and on mobile platforms, including on iPhone, Android, iPad and other tablets that facilitate interactions among users and encourages users to connect with each other.The Company monetizes through advertising, in-app purchases, and paid subscriptions. The Company provides users with access to an expansive, multilingual menu of resources that promote social interaction, information sharing and other topics of interest. The Company offers online marketing capabilities, which enable marketers to display their advertisements in different formats and in different locations. The Company works with its advertisers to maximize the effectiveness of their campaigns by optimizing advertisement formats and placement. Just as Facebook has established itself as the social network of friends and family, and LinkedIn as the social network of colleagues and business professionals, the Company is creating the social network not of the people you know but of the people you want to know. The Company believes meeting new people is a basic human need, especially for users aged 18-30, when so many long-lasting relationships are made. The Company believes that it has significant growth opportunities as people increasingly use their mobile devices to discover the people around them. Given the importance of establishing connections within a user’s geographic proximity, the Company believes it is critical to establish a high density of users within the geographic regions it serves. As the Company’s network grows the number of users in a location, the Company believes users who are seeking to meet new people will incrementally benefit from the quantity of relevant connections. Basis of Presentation The Company’s unaudited condensed consolidated financial statements are prepared in accordance with accounting principles generally accepted in the U.S. (“GAAP”).The condensed consolidated financial statements include the accounts of all subsidiaries and affiliates in which the Company holds a controlling financial interest as of the financial statement date. Normally a controlling financial interest reflects ownership of a majority of the voting interests. The consolidated financial statements include the accounts of MeetMe andits wholly-owned subsidiaries, Quepasa.com de Mexico, Quepasa Serviços em Solucoes de Publicidade E Tecnologia Ltda (inactive) andMeetMe Online S/S Ltda.All intercompany accounts and transactions have been eliminated in consolidation. Unaudited Interim Financial Information The unaudited condensed consolidated financial statements have been prepared by the Company and reflect all normal, recurring adjustments that, in the opinion of management, are necessary for a fair presentation of the interim financial information. The results of operations for the interim periods presented are not necessarily indicative of the results to be expected for any subsequent quarter or for the year ending December 31, 2015. Certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted under the rules and regulations of the Securities and Exchange Commission (“SEC”). These unaudited condensed consolidated financial statements and notes included herein should be read in conjunction with the audited consolidated financial statements and notes included in the Company's Annual Report on Form 10-K for the year ended December31, 2014, filed with the SEC on March13, 2015. Use of Estimates The preparation of the Company’s consolidated financial statements in conformity with GAAP requires the Company to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Significant estimates and assumptions are required in the determination of revenue recognition, the allowance on accounts receivables, the fair value of financial instruments, the valuation of long-lived and indefinite-lived assets, and valuation of deferred tax assets, income taxes, contingencies and stock-based compensation. Some of these judgments can be subjective and complex, and, consequently, actual results may differ from these estimates. The Company’s estimates often are based on complex judgments, probabilities and assumptions that itbelieves to be reasonable, but that are inherently uncertain and unpredictable. For any given individual estimate or assumption made by the Company, there may also be other estimates or assumptions that are reasonable. 7 The Company regularly evaluatesits estimates and assumptions using historical experience and other factors, including the economic environment. As future events and their effects cannot be determined with precision, the Company’s estimates and assumptions may prove to be incomplete or inaccurate, or unanticipated events and circumstances may occur that might cause it to change those estimates and assumptions. Market conditions, such as illiquid credit markets, volatile equity markets, dramatic fluctuations in foreign currency rates and economic downturn, can increase the uncertainty already inherent in its estimates and assumptions. The Company adjustsits estimates and assumptions when facts and circumstances indicate the need for change. Those changes generally will be reflected in the Company's consolidated financial statements on a prospective basis unless they are required to be treated retrospectively under the relevant accounting standard. It is possible that other professionals, applying reasonable judgment to the same facts and circumstances, could develop and support a range of alternative estimated amounts. The Company is also subject to other risks and uncertainties that may cause actual results to differ from estimated amounts, such as changes in competition, litigation, legislation and regulations. Revenue Recognition The Company recognizes revenue when persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the purchase price is fixed or determinable and collectability is reasonably assured.The Company earns revenue from the display of advertisements on its website and mobile apps, primarily based on a cost per thousand model (CPM). The Company recognizes revenue in accordance with ASC 605, “ Revenue Recognition ,” and ASC 605-45 “
